IN THE SUPREME COURT OF TEXAS

                                 No. 05-0041

  IN RE  RAINTREE RESORTS INTERNATIONAL, INC., RAINTREE RESORTS MANAGEMENT
  COMPANY,  L.L.C.,  STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CLUB REGINA
             RESORTS, INC. AND SLC OPERATING LIMITED PARTNERSHIP

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion to stay proceedings, filed April 11,  2005,  is
granted.   All trial court  proceedings  in  Cause  No.  2002-36537,  styled
James Dwyer and Karen Humphrey v. Raintree Resorts International,  Inc.,  et
al., in the 152nd  District  Court  of  Harris  County,  Texas,  are  stayed
pending further order of this Court.

            Done at the City of Austin, this April 18, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Gena Pelham, Deputy Clerk